Citation Nr: 1641441	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for a left eye pterygium.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989 and from November 2002 to October 2003, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the interim.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Evidence received since an April 2004 final denial of the Veteran's claim for service connection for bilateral plantar fasciitis includes relevant service treatment records that existed at the time of the prior claim but were unable to be located by VA.

2.  Bilateral plantar fasciitis arose in service.

3.  A left eye pterygium arose in service.


CONCLUSIONS OF LAW

1.  Relevant service treatment records were received since a final April 2004 rating decision; therefore, the denial of the Veteran's claim for service connection for bilateral plantar fasciitis is reconsidered.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(c) (2015).

2.  The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a left eye pterygium have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks reconsideration of his previously denied claim for service connection for bilateral plantar fasciitis.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Furthermore, any time after VA issues a decision on a claim, if VA subsequently receives or associates with the claims file relevant official service department records that were in existence but had not been associated with the claims file at the time of the prior denial, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).



In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In this case, the Veteran's claim for service connection for bilateral plantar fasciitis was originally denied in an April 2004 rating decision, on the grounds that although the Veteran had been diagnosed with bilateral plantar fasciitis in October 2003, there was no evidence to show the disability arose in service.  The Veteran neither appealed this decision nor submitted any evidence within the one-year appeal period.  The Board therefore finds that the decision became final.

Since the April 2004 rating decision, VA has been able to locate the Veteran's service treatment records from his second period of service, which were unable to be located at the time of the earlier decision.  These records include complaints of foot pain in September and October 2003, prior to separation.  The Board finds that these records are relevant to the Veteran's claim and existed at the time of the prior denial.  Accordingly, the criteria for reopening entitlement to service connection for headaches are met.  The merits of that reopened issue will be addressed below.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Lack of aggravation may be shown if there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral Plantar Fasciitis

The Veteran claims service connection for bilateral plantar fasciitis.

Service treatment records reflect that in September 2003, prior from returning from his deployment in Cuba, the Veteran reported foot and heel pain in the mornings.  He stated that this pain developed during his deployment and this was the first time he sought care for it.  He again noted his foot and heel pain in his October 2003 separation examination.

VA treatment records reflect that the Veteran sought care for heel pain in October 2003, four days after separation from active duty.  He was scheduled for a November 2003 appointment, at which time he was diagnosed with bilateral fasciitis.  He reported that his problems began while serving in Guantanamo Bay, Cuba.  

The Veteran underwent a VA examination in July 2009.  He reported continued pain associated with standing, rated at 7/10.  He stated that he had not received treatment since November 2003.  The examiner found no objective evidence of painful motion, edema, weakness, or instability.  Feet were tender to palpation with lateral squeeze compression.  Heels were tender to palpation bilaterally.  There was no evidence of abnormal weight bearing.  Arches were normal.  X-rays were unremarkable.  The examiner diagnosed bilateral plantar fasciitis without objective clinical findings.  The examiner opined that the Veteran's current foot condition was less likely than not due to the onset of pain shown in service in 2003.  This opinion was based on the rationale that there was no chronicity of condition or continuity of care.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral plantar fasciitis arose in service.  The evidence establishes that the Veteran reported foot pain upon separation from service, and one month later he was diagnosed with plantar fasciitis.  Despite a lack of objective clinical findings, the VA examiner nevertheless determined that the Veteran currently suffered from bilateral plantar fasciitis.  The Board finds the examiner's opinion inadequate.  The examiner's rationale is essentially that because the Veteran did not seek care for his plantar fasciitis between 2003 and 2009, his reports of pain in that time are not credible.  The Board does not find this reasoning probative.  The symptoms as described in November 2003 were not severe, and there is no indication that any treatment would have been prescribed.  Furthermore, the Board notes that had the Veteran's service treatment records been available at the time his original claim was decided, there clearly would have been sufficient evidence to grant his claim.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral plantar fasciitis arose in service, and service connection is therefore granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

Pterygium

The Veteran claims service connection for a left eye pterygium.

Service treatment records reflect that the Veteran was diagnosed with a pinguecula of the left eye in March 2001.  He was subsequently diagnosed with pterygium of his left eye with a 1-millimeter incursion in November 2002.  Various examinations in both active duty and reserves reflect vision abnormality due to refractive error, but none mention a pterygium or pinguecula.  The Veteran reported blurry vision in his left eye in September and October of 2003.

In his August 2008 claim, the Veteran reported that he suffered a left eye disability in service and he continues to suffer from it.

VA treatment records reflect that in August 2008 the Veteran reported that a lesion in his left eye was interfering with his vision.  He was diagnosed with pterygium and referred for an optometry consultation.  His optometrist diagnosed a left eye pterygium encroaching 1.8 millimeters onto the corneal surface.  In February 2009 he again reported a pterygium in his left eye since active duty.  In June 2009 he reported blurry vision due to his pterygium for the prior month, stating that it felt like a foreign body in his eye.  

The Veteran underwent a VA examination in July 2009.  He reported diagnosis of pterygium of the left eye in 2002 with no treatment rendered.  He further reported a history of conjunctivitis, blepharitis, and foreign bodies in the left eye, which was treated with antibiotics and removal of the foreign body.  On examination, the examiner diagnosed pterygium of the left eye, encroaching 1.8 millimeters onto the corneal surface.  The examiner explained that there would be no permanent negative consequence from the Veteran's reported history of conjunctivitis, blepharitis, and foreign bodies in the left eye.  The examiner further noted that the pterygium of the left eye was not currently visually significant.

VA treatment records reflect that at optometry consultations in November 2009 and October 2010, the Veteran was again found to have a pterygium of the left eye encroaching 1.8 millimeters onto the cornea.

In his December 2011 substantive appeal, the Veteran stated that his pterygium is moving towards his eye, which means that eventually he will have to have it removed.

The Board finds that the evidence is at least in equipoise that the Veteran's left eye pterygium arose in service.  Although the Veteran's pterygium was diagnosed soon after induction, there is no induction examination of record noting such a disability.  As such, the Veteran must be presumed sound upon entry for this period of active duty, absent clear and unmistakable evidence to the contrary.  See 38 U.S.C.A. § 1111 (West 2014); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  While reserve treatment records indicate that the Veteran had been diagnosed with a similar condition, a pinguecula, in March 2001, the Board finds that this evidence does not clearly and unmistakably establish a pre-existing disability, and the Veteran must therefore be considered sound at induction.  His service treatment records clearly indicate that his current left eye pterygium existed in service, and as discussed above, it cannot be considered to have pre-existed service.  For these reasons, the Board finds that the evidence is at least in equipoise that the Veteran's left eye pterygium arose in service, and service connection is therefore granted.  


ORDER

Relevant service treatment records have been obtained, and the April 2004 denial of service connection for bilateral plantar fasciitis is reconsidered.

Service connection for bilateral plantar fasciitis is granted.

Service connection for a left eye pterygium is granted.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


